Blanchard, J. (concurring).
The appellant argues with great strenuousness the case of National Wall Paper Co. v. Sire (163 N. Y. 122), claiming that by reason thereof there should be a reversal of the judgment. That case has been materially limited in the recent case of Rice v. Culver, 172 N. Y. 60. In distinguishing the National Wall Paper case, Judge Cullen says: “ The landlord supervised and directed the performance of the work. His acts and conduct were such as to authorize the finding by the trial court that he actually participated in procuring the work to he done. This case is barren of the features alluded to. The appellant exercised no control or supervision over the performance of plaintiff’s contract.”
There is no proof in the present case of any control or supervision exercised by the defendant Morgan.
I concur in the opinion of Mr. Justice MacLean that the judgment of the lower court was right.
Judgment affirmed, with costs to respondents.